Citation Nr: 1737598	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to specially adapted housing and a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  In September 2015, the Board denied the Veteran's claim for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the September 2015 Board decision as to the issue of entitlement to specially adapted housing and a special home adaptation grant and remanded the claim for further proceedings consistent with its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is warranted to obtain VA treatment records from the Veteran's hospitalizations in January 2007 and January 2010 and all VA treatment records since October 2009.  The RO should ask the Veteran to identify any additional, pertinent medical treatment related to his claim for entitlement to specially adapted housing and a special home adaptation grant.  All pertinent VA and private treatment records should be obtained and associated with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Veteran's hospitalizations in January 2007 and January 2010 and all VA treatment records since October 2009.

2.  Request that the Veteran identify any additional, outstanding VA or private treatment records pertaining to his claim for entitlement to specially adapted housing and a special home adaptation grant.  Take appropriate measures to obtain any outstanding records the Veteran identifies.  Any negative response should be in writing and associated with the claims file.

3.  After the development requested above has been completed and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

